PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Luna et al.
Application No. 14/281,856
Filed: May 19, 2014
Attorney Docket No, 2064-0012
For: COMBINATION SPEAKER AND LIGHT SOURCE RESPONSIVE TO STATE(S) OF AN ORGANISM BASED ON SENSOR DATA
:
:
:
:   DECISION DISMISSING PETITION
:   UNDER 37 CFR 1.313(c)(2)
:
:



This is a decision on the petition under 37 CFR 1.313(c)(2), filed March 25, 2021, to withdraw the above-identified application from issue.

The petition is DISMISSED.

A review of the record shows that this application is being held abandoned for failure to timely submit a proper response no later than the payment of the issue fee as required by the Notice Requiring Inventor’s Oath or Declaration, mailed March 5, 2016. The issue fee was received January 18, 2019 which was outside the required three (3) month statutory time period for response.  

Therefore, the petition to withdraw the application from issuance cannot be granted at the present time. This decision is made without prejudice to the filing of a request for reconsideration once the petition to revive has been granted under the provisions of 37 CFR 1.137(a).

It is noted that petitioner has not responded to the petition decision of June 21, 2021, within the two (2) month time period that was allotted. As a result, petitioner is outside of the two-month period as well as the extendable time for reconsideration. However, petitioner is not precluded from filing a new petition that meets all of the requirements of 1.137(a) including a statement that the “entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition was unintentional”. Payment of the petition fee set forth in 1.137(b)(2) is required with the filing of the new petition.  

Petitioner should note that the mere filing of a petition to withdraw from issue does not stay the period for paying the fees or submitting a required by the Notice of Allowance and Fee(s) Due.  Unless an applicant receives a written communication from the Office that the application has been withdrawn from issue, the issue and publication fees must be timely submitted to avoid abandonment. Note MPEP § 1308(I)(A).  

Telephone inquiries concerning this decision should be directed to undersigned at (571) 272- 1642.


/April M. Wise/
April M. Wise
Paralegal Specialist, Office of Petitions